Citation Nr: 0217034	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation higher than 30 
percent for Hodgkin's disease with splenectomy, 
tonsillectomy, and a history of non-Hodgkin's lymphoma 
following a post-treatment phase reduction effective 
September 1, 2001.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for degenerative joint disease of the 
cervical and thoracic spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which effectuated a proposed reduction 
in disability evaluation from 100 percent to 30 percent for 
Hodgkin's disease with splenectomy, tonsillectomy and a 
history of non-Hodgkin's lymphoma following the completion 
of a treatment phase, effective September 1, 2001.  This 
matter is also before the Board on appeal from a January 
2002 rating decision of the same RO which granted service 
connection for degenerative joint disease of the cervical 
and thoracic spine, assigning a 10 percent disability 
evaluation thereto; the veteran appeals the assignment of 
the initial disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran completed chemotherapy and radiation therapy 
for non-Hodgkin's lymphoma diffuse large cell type in the 
right cervical region and adjacent tonsil on December 1, 
2000.  The lymphoma has been in remission since that time.

3.  The veteran's Hodgkin's disease has been in remission 
since 1987.

4.  The veteran experiences easy fatigability and frequent 
colds and infections as a consequence of his intense 
radiation therapy, chemotherapy and splenectomy.

5.  The veteran does not have a residual disability 
following a right tonsillectomy.

6.  The veteran has degenerative joint disease in the 
cervical and thoracic spine with steady aching and dull 
pain.  He does not experience incapacitating exacerbations 
of symptoms.

7.  The veteran experiences moderate limitation of motion in 
the cervical spine.  There is no limitation of motion in the 
thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 30 
percent for Hodgkin's disease with splenectomy, 
tonsillectomy and a history of non-Hodgkin's lymphoma as of 
September 1, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.117, Diagnostic Codes 
7706, 7709, and 7715 (2002).

2.  The criteria for a 20 percent initial disability 
evaluation for degenerative joint disease of the cervical 
and thoracic spine have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in detail in the statement of the 
case issued in March 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims as well as the responsibilities of 
the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  Although the veteran has asserted 
that the examinations were inadequate, a review of the 
complete record shows that there is more than sufficient 
evidence upon which to adjudicate the claims on appeal.  
Additionally, it appears that all known and available 
medical records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

I.
Increased Disability Evaluation for Hodgkin's
Disease and Non-Hodgkin's Lymphoma

The Board notes that this appeal stems from a reduction in 
disability evaluation for Hodgkin's disease and non-
Hodgkin's lymphoma effective September 1, 2001.  The 
reduction is a post-treatment phase reduction from 100 
percent to 30 percent.  The veteran does not dispute the 
need for a reduction following his completion of treatment; 
however, he does appeal the assignment of a 30 percent 
evaluation and requests that a higher evaluation be assigned 
as of September 1, 2001.  Additionally, the veteran has 
specifically requested that his Hodgkin's disease and non-
Hodgkin's lymphoma be rated separately.  Although the RO 
appears to have considered all diagnostic codes pertinent to 
making an assignment of a disability evaluation for 
Hodgkin's disease, the residuals of a splenectomy, the 
residuals of a tonsillectomy, and non-Hodgkin's lymphoma, it 
has continued to assign just one evaluation for these 
related disabilities.  The Board too will review and discuss 
all appropriate rating criteria, noting that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board points out that 
the veteran was assigned a 30 percent rating for Hodgkin's 
disease in an April 1994 rating decision effective October 
12, 1993; a 100 percent evaluation was assigned in a July 
2000 rating decision and made effective May 22, 2000, as the 
veteran was diagnosed as having non-Hodgkin's lymphoma and 
began an intense round of chemotherapy and radiation 
treatment.  Thus, the Board finds that the reinstitution of 
the 30 percent evaluation is basically a continuation of the 
original rating and although the regulations governing the 
assignment of evaluations for disabilities of the hemic and 
lymphatic systems were legislatively changed in October 
1995, the RO used the earlier version of the schedule of 
ratings because that version was more favorable to the 
veteran and maintaining that rating would produce the 
greatest degree of stabilization pursuant to 38 C.F.R. 
Section 3.344(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a precedent opinion, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable 
to the veteran.  If the amendment is more favorable, the 
Board should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then-
existing rating criteria.  See VAOPGCPREC 3-2000 (April 10, 
1999).

Following a review of the rating criteria for lymphatic 
disabilities found at 38 C.F.R. Section 4.117, the Board 
finds that the current criteria are neither more favorable 
nor less favorable than the previous rating criteria other 
than the rating allowed under Diagnostic Code 7706 for 
splenectomy and already instituted by the RO with its 
assignment of a 30 percent evaluation following the 
veteran's period of treatment for non-Hodgkin's lymphoma.  
Specifically, the new criteria only allow for the assignment 
of a 20 percent evaluation for a splenectomy with no 
evidence of systemic infections.  Consequently, even though 
the rating criteria were not changed during the course of 
this appeal and were made effective on October 23, 1995, the 
Board finds that the reinstitution of the 30 percent rating 
under the previous criteria of Diagnostic Code 7706 is 
appropriate for stabilization purposes, but the changes in 
the rating criteria which were made effective prior to this 
appeal are for application in this matter.

The evidence of record reveals that the veteran has been 
treated by a private oncologist for Hodgkin's disease since 
1987.  In conjunction with his treatment for Hodgkin's 
disease, the veteran underwent a splenectomy and has had 
complaints of frequent colds and infections since that time 
which is consistent with the surgical removal of the spleen.  
The veteran's Hodgkin's disease has been in remission since 
1987.

In 2000, the veteran was found to have a diffuse, large cell 
type of malignant lymphoma, non-Hodgkin's type, in the right 
side of his neck; he was also found to have a right 
tonsillar lesion.  He underwent a tonsillectomy as well as 
intense chemotherapy and radiation therapy, with his 
chemotherapy treatment ending on September 28, 2000, and 
radiation ending December 1, 2000.  The veteran's non-
Hodgkin's lymphoma has been in remission since that time; 
however, he continues to have complaints of easy 
fatigability as a result of the intense therapy required to 
treat the lymphoma.  There is no evidence of limitation as a 
result of the tonsillectomy and no evidence of anemia.  The 
veteran's main complaints, other than that of continued easy 
fatigability, are of limited motion in his neck and upper 
back.  These complaints are separately evaluated as 
degenerative joint disease of the cervical and thoracic 
spine and will be discussed below.  


In March 2001, the veteran underwent VA examination to 
determine his level of disability following the completion 
of a treatment phase for non-Hodgkin's lymphoma.  He 
complained of continuing fatigability and pain at the level 
of a one on a scale of one to ten with ten being the worst 
level of pain.  The veteran related that his weight had been 
fairly stable.  His skin was dry in the neck region, but not 
burned.  He also reported occasionally having difficulty 
with a dry mouth.  There was no evidence of anemia, his 
platelet count was elevated but not abnormal following 
treatment, and all other clinical tests were within normal 
limits.

In April 2001, the veteran's treating oncologist reported 
that the veteran's Hodgkin's disease and non-Hodgkin's 
lymphoma were in remission, but that his treatment led to 
increased fatigue and the general wearing of joints, bones, 
and muscles.  The veteran's radiation oncologist noted in 
May 2001 that the veteran was disease free, but at risk of 
future recurrence of other malignancies.

Hodgkin's disease and non-Hodgkin's lymphoma have identical 
rating criteria under Diagnostic Codes 7709 and 7715.  
Specifically, a 100 percent evaluation is assigned with 
active disease or during a treatment phase.  The 100 percent 
evaluation will continue beyond the cessation of surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after the discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination and if there has been 
no local recurrence or metastasis, residuals are to be 
rated.  As noted above, a 30 percent evaluation is assigned 
under Diagnostic Code 7706 for a splenectomy.  There are no 
criteria for the assignment of a disability evaluation for a 
successful tonsillectomy without residual disability.

Given the evidence as outlined above, the Board finds that 
the veteran's Hodgkin's disease has been in remission for 
over ten years, his non-Hodgkin's lymphoma has been in 
remission for approximately one year, he has a surgically 
removed spleen, and a surgically removed right tonsil.  His 
residual disability is fatigue as a consequence of his 
intense treatment and frequent colds and infections which is 
characteristic of post-splenectomy.  The veteran does not 
suffer disability as a result of his tonsillectomy.  
Consequently, the most favorable evaluation available for 
assignment for the veteran's lymphatic system disabilities 
is the 30 percent currently assigned under Diagnostic Code 
7706 for a splenectomy.  Residual easy fatigability and the 
risk of future recurrence of other malignancies are not 
additional disability for which a separate schedular rating 
may be assigned.  Therefore, because the evaluation of the 
same manifestation under different diagnoses is to be 
avoided pursuant to 38 C.F.R. Section 4.14, separate ratings 
for the veteran's Hodgkin's disease and non-Hodgkin's 
lymphoma are not appropriate at this time.  Should his 
diseases become active in the future and produce separate 
and distinct symptomatology, separate ratings might be 
appropriate at that time.  As such, the veteran's request 
for a higher schedular evaluation is denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."

Although the veteran asserts that his employability is 
limited as a result of his easy fatigability, he continues 
to work on a part-time basis as a school bus driver and has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated 
by the schedule of ratings.  The Board does not doubt that 
limitation caused by pain and fatigue would have an adverse 
impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced 
by the veteran as a result of his lymphatic system 
disabilities and the assignment of an extra-schedular 
evaluation is not warranted.

II.
Higher Initial Evaluation for
Degenerative Joint Disease of the Cervical and Thoracic 
Spine

As noted above, disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity and separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was granted service connection for degenerative 
joint disease of the cervical and thoracic spine as 
secondary to the intense radiation treatment required for 
his lymphatic system disabilities.  His arthritis has been 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5010, which directs the rating of arthritis due to trauma 
and substantiated by x-ray findings to be performed under 
the diagnostic code for degenerative arthritis.  Diagnostic 
Code 5003 sets out the criteria for evaluating degenerative 
arthritis which is established by x-ray findings.  This 
diagnostic code allows for two methods of assigning 
disability evaluations.  Specifically, the disability may be 
rated on the basis of limitation of motion when it is 
objectively shown using the diagnostic codes associated with 
the specific joint or joints involved, or, in the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned when there is evidence of involvement of two or 
more major joints or two or more minor joint groups, and a 
20 percent evaluation will be assigned when there is 
evidence of involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.

Diagnostic Code 5290 allows for the assignment of a 30 
percent evaluation when there is evidence of severe 
limitation of motion in the cervical spine; a 20 percent 
evaluation is assigned when there is moderate limitation of 
motion; and a 10 percent evaluation is assigned when there 
is evidence of only slight limitation of motion in the 
cervical spine.  Diagnostic Code 5291 allows for the 
assignment of a 10 percent evaluation when there is evidence 
of moderate or severe limitation in the thoracic spine and a 
noncompensable evaluation for slight limitation.  Higher 
evaluations are available for assignment under Diagnostic 
Codes 5287 and 5288 when there is evidence of ankylosis.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic 
codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain and fatigability have been considered.

The evidence of record, including the results of 
computerized tomography of the cervical spine performed in 
April 2001 and x-rays of the thoracic spine performed in 
September 2001, shows that the veteran has degenerative 
joint disease in the lower cervical spine region and the 
upper thoracic spine region.  Upon VA examination in 
September 2001, the veteran held his neck in a forward 
flexed position and complained of a steady aching, dull pain 
in the upper back and lower neck, relieved by rest and heat.  
The paracervical musculature was nontender and he could flex 
his cervical spine from 0 to 30 degrees, extend 0 to 20 
degrees, and rotate in both directions from 0 to 50 degrees.  
These measurements were noted to represent 10 degrees of 
restricted extension and 30 degrees of restricted rotation 
in both directions.

Treatment records show that the veteran has cervical 
spondylosis with a markedly pronounced lordotic curve as 
well as degenerative joint disease of the thoracic spine.  
The veteran's treating oncologist reported significant pain 
in the lower cervical and upper thoracic spine radiating 
toward the intrascapular musculature and shoulder.

The Board notes that the veteran has complained that his VA 
examination was inadequate because the April 2001 
computerized tomography report indicated that a post-
contrast computerized tomography scan or ultrasound of the 
neck soft tissue, "may be helpful."  The Board finds that 
this statement is not a recommendation for further testing 
as indicated by the veteran, but rather a suggestion that 
additional testing could be useful in determining a 
diagnosis.  Because the evidence clearly shows that the 
veteran has degenerative joint disease of the cervical and 
thoracic spine and there are precise range of motion studies 
of record, the Board finds that the evidence of record is 
adequate upon which to appropriately evaluate the veteran's 
neck and back disability.

Following a complete review of the evidence, the Board finds 
that the veteran is certainly entitled to a 10 percent 
evaluation based on evidence of degenerative joint disease 
in two major joints; however, he also meets the criteria for 
a 20 percent evaluation based on moderate limitation of 
motion in the cervical spine as evidenced by his restricted 
extension and rotation upon examination and his complaints 
of pain throughout the lower neck and upper back.  Because 
note numbered (1) under Diagnostic Code 5003 specifically 
states that ratings based upon x-rays findings will not be 
combined with ratings based on limitation of motion, the 
Board finds that the most favorable evaluation for 
assignment is the 20 percent evaluation under Diagnostic 
Code 5290 for moderate limitation of motion in the cervical 
spine.  A higher evaluation is not warranted because there 
is no evidence of severe limitation of the cervical spine 
motion causing functional limitation nor of severe pain 
which might cause the evaluation to be increased due to 
painful motion.  The Board also finds that there is no 
evidence of moderate or severe limitation of motion in the 
thoracic spine to allow for an additional rating under 
Diagnostic Code 5291 for limitation of motion of the 
thoracic spine.  The clinical findings of limitation are 
limited to the veteran's cervical extension and rotation and 
the veteran identified his level of pain as a one on a scale 
of one to ten with ten being the worst pain.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his degenerative joint disease has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation nor 
that he has required frequent periods of hospitalization as 
a result of his neck and back disability.  As such, the 
Board finds that an extra-schedular evaluation is not 
appropriate for assignment and the veteran's request for a 
higher initial evaluation is denied.  Additionally, there is 
no evidence to support the assignment of staged ratings as 
the veteran's complaints appear to be consistent throughout 
the course of this appeal.



ORDER

A disability evaluation higher than 30 percent for Hodgkin's 
disease with splenectomy, tonsillectomy, and a history of 
non-Hodgkin's lymphoma effective September 1, 2001, is 
denied.

An initial disability evaluation of 20 percent for 
degenerative joint disease of the cervical and thoracic 
spine is granted subject to the laws and regulations 
governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

